DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11265044. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation of claims 1-12 current application is disclosed in claims 1-12 respectively of the Patent listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180132215) in view of Ji (US 2011/0261769) and Zhou (US 2019/0306848).
2.	As per claim 7, Zhang teaches a terminal comprising: a transceiver (Zhang, ¶0026); and a controller configured to control the terminal to: receive configuration information from a base station (Zhang, ¶0151); receive at least one of first control information or second control information from the base station based on the configuration information (Zhang, ¶0151), 
Ji teaches receive data through the first data channel or the second data channel based on a result of the determining (Ji, ¶0012). It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with the teachings of Ji because JI provides a more sophisticated mobile communication system to mitigate resource shortage as detailed in paragraph 0005.
Zhang teaches determine a data reception operation method through a first data channel or a second data channel based on at least one of a first time offset (Zhang, ¶0214). While Zhang doesn’t explicitly mention, Zhou teaches determine a data reception operation based on at least one of a first time offset between the first data channel and a first control channel corresponding to the first control information or a second time offset between the second data channel and a second control channel corresponding to the second control information (Zhou, ¶0219).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang, JI with the teachings of Zhou because Zhou discloses a wireless device that may stop and/or suspend uplink data transmission, for example, based on the preemption indication and/or a first field of DCI indicating the DCI is for uplink preemption as detailed in paragraph 0004.
3.	Claim 1 is similarly analyzed as claim 7 for obviousness reasons discussed above. 
4.	As per claim 8, Zhang in view of Ji and Zhou teaches the terminal of claim 7, wherein the first control information comprises at least one of resource allocation information, transmission configuration indication (TCD information, and antenna port information of the first data channel (Zhang, ¶0100), and wherein the second control information comprises at least one of resource allocation information, TCI information, and antenna port information of the second data channel (Zhang, ¶0100).
5.	Claim 2 is similarly analyzed as claim 8 for obviousness reasons discussed above. 
6.	As per claim 9, Zhang in view of Ji and Zhou teaches the terminal of claim 7, wherein the configuration information comprises at least one of a bearmforming-related parameter, control channel configuration information, and data channel configuration information (Zhang, ¶0100).
7.	Claim 3 is similarly analyzed as claim 9 for obviousness reasons discussed above. 
8.	As per claim 10, Zhang in view of Ji and Zhou teaches the terminal of claim 9, wherein the controller is configured to: identify a reception beamforming direction based on the beamforming- related parameter (Zhang, ¶0067).
9.	Claim 4 is similarly analyzed as claim 10 for obviousness reasons discussed above. 
10.	As per claim 11, Zhang in view of Ji and Zhou teaches the terminal of claim 7, wherein the controller is configured to control the terminal to: transmit UE capability information comprising tume duration information for quasi-co-location (QCL) (Zhang, ¶0068).
11.	Claim 5 is similarly analyzed as claim 11 for obviousness reasons discussed above. 
12.	As per claim 12, Zhang in view of Ji and Zhou teaches the terminal of claim 11, wherein the controller is configured to: compare the first time duration information for QCL with the first time offset or the second time duration information for QCL with the second time offset; and identify whether data is received through the first data channel or the second data channel, based on a result of the comparison (Zhang, ¶0130).
13.	Claim 6 is similarly analyzed as claim 12 for obviousness reasons discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637